                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                          )
                                                  )
        v.                                        )   Criminal No. 18 CR 10083 DJC
                                                  )
CHARLIE JINAN CHEN,                               )
                                                  )
                         Defendant.               )


                       DEFENDANT’S MOTION TO CONTINUE TRIAL

        The defendant, Charlie Chen, requests that this Court postpone the currently scheduled

March 26, 2019 trial to a date in mid-August on the grounds that the postponement is in the

interest of justice, as will be detailed below.


        1. We are cognizant of the fact that this Court respectfully denied the Government’s

             assented to request to postpone the trial (see Docket # 71). Defendant requests

             reconsideration supported by the additional facts recited herein.”

        2. The Indictment against Chen for insider trading was filed less than a year ago on

             April 3, 2018. In that time the parties have been working assiduously to prepare the

             case. It is a document intensive case involving trading records, telephone records,

             FINRA records, and the like spanning two years. Beyond those records there are also

             thousands of pages of other documents produced by the government. In addition,

             Chen has made other discovery requests on the government and together they have

             been working cooperatively in producing further records. Both parties have been

             working diligently since inception of this case. Chen needs more time to effectively

             prepare for trial.




                                                      1
3. The first trial deadline is March 7, 2019 at which time motions in limine are due and

   other trial deadlines follow each week until the Pre Trial Conference on March 20,

   2019. Preparation of the case to comply with those deadlines will be burdensome.

   Chen, who is not in custody, is taking an active role in assisting the undersigned in

   preparing his defense. It is a labor intensive undertaking and he has requested this

   continuance to enable him to continue working on his defense in an effective manner.

4. Further, Chen continues working full-time while the case is pending to meet his

   financial obligations, one of which is his defense costs. Defense counsel do not want

   to request withdrawal of their appearance on those grounds and a continuance will

   obviate that potential. Chen has been in compliance with all his conditions of release

   since inception of the case and there is no risk to the public if a continuance is

   granted.

5. Counsel to the government and Chen have carefully examined their schedules in an

   effort to minimize a delay in trying the case and given our respective work and family

   commitments, the best weeks are either August 12th, August 19th or August 26th to

   reschedule the trial date. Given the fact that there have been no postponements in this

   case to date, this request for a postponement is consistent with other similar

   document-intensive criminal cases in this Court in which a trial infrequently occurs

   less than one year after Indictment.

6. Further, a close family member of defense counsel (mother and son) recently had

   surgery and is currently undergoing further treatment for a rare form of cancer and we

   would like the opportunity to assist in his care to provide support and comfort. If the




                                          2
           Court would like specifics, we would communicate them in a non-public manner to

           the Court.

       7. We consulted with the government about this Motion for Continuance and they have

           no objection to it and will not oppose it.

                                                              CHARLIE JINAN CHEN
                                                              By his attorneys,

                                                              /s/ Valerie S. Carter_____
                                                              Valerie S. Carter, BBO No. 545412
                                                              Dennis C. Carter, BBO No. 670187
                                                              CARTER & DOYLE LLP
                                                              110 Cedar Street, Suite 250
                                                              Wellesley Hills, MA 02481
                                                              781.235.4400
                                                              vcarter@carterdoyle.com
DATED: February 14, 2019                                      dcarter@carterdoyle.com



                                 CERTIFICATE OF SERVICE

       I certify that, on February 14, 2019, this document filed through the ECF system was sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                                                              /s/ Valerie S. Carter_____
                                                              Valerie S. Carter, Esquire




                                                 3
